FIRST AMENDMENT TO THE
COUNTRYWIDE FINANCIAL CORPORATION
2000 EQUITY INCENTIVE PLAN

        Countrywide Financial Corporation, a Delaware corporation (the
“Company”), pursuant to the power granted to it by Section 11 of the Countrywide
Financial Corporation 2000 Equity Incentive Plan (the “Plan”), hereby amends the
Plan to provide for the transfer of options incident to divorce.

1.   The text of Section 7.1 is deleted in its entirety and new text is inserted
in its place as follows:

         "Transferability. Unless the Option Document (or an amendment thereto
authorized by the Committee) expressly states that the Option is transferable as
provided hereunder, no Option granted under this Plan, nor any interest in such
Option, may be sold, assigned, conveyed, gifted, pledged, hypothecated or
otherwise transferred in any manner prior to the vesting or lapse of any and all
restrictions applicable thereto, other than pursuant to the beneficiary
designation form described in Section 7.2 hereof, by will or the laws of descent
and distribution or pursuant to a qualified domestic relations order, as defined
in the Code or Title 1 of the Employee Retirement Income Security Act of 1974,
as amended. With respect to an Option that is not intended to qualify as an ISO,
the Committee may grant such Option or amend such an outstanding Option to
provide that the Option is transferable or assignable to a member or members of
the Participant's "immediate family," as such term is defined in Rule 16a-1(e)
under the Exchange Act, or to a trust for the benefit solely of a member or
members of the Participant's immediate family, or to a partnership or other
entity whose only owners are members of the Participant's immediate family;
provided the instrument of transfer is approved by the Company's Administrative
Committee of Employee Benefits (the "Administrative Committee"), Options so
transferred are not again transferable other than by will or by the laws of
descent and distribution. Following any such transfer or assignment the Option
will remain subject to substantially the same terms applicable to the Option
while held by the Participant, as modified as the Committee shall determine
appropriate, and the transferee shall execute an agreement agreeing to be bound
by such terms."

        The Company has caused this Amendment to be signed by its duly
authorized officer as of this 3rd day of December, 2002.

Countrywide Financial Corporation





By:     /s/ Anne McCallion             
        Anne McCallion
        Managing Director,
        Chief Administrative Officer
